Citation Nr: 1702494	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  15-27 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from August 1986 to August 1989 and from January 1991 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the VA Regional Office (RO) in Des Moines, Iowa.  

In August 2016, the Veteran testified at hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

During this appeal, the Veteran was represented by a Veterans Service Organization (VSO).  However, in September 2015, the VSO withdrew their representation of the Veteran.  As the Veteran has not appointed a new representative, the Board considers him to be self-represented.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further development.  The Veteran contends that his acquired psychiatric disorder and erectile dysfunction are secondary to his service-connected lumbar spine, bilateral lower extremity radiculopathy, and/or left knee disabilities.  He was provided examinations for these claims in May 2014.  While the examiners opined that the Veteran's major depression and erectile dysfunction were not proximately due to or the result of his service-connected disabilities, no opinions regarding aggravation were provided.  As the May 2014 examiners' opinions do not address aggravation, a remand for addendum medical opinions is required.

On remand, the evidence shows that the Veteran has filed a claim for disability benefits from the Social Security Administration (SSA).  As these records may contain potentially relevant evidence, they should be obtained to ensure that the Veteran's claims file is complete prior to any decisions being rendered.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits, to include any determinations and the medical records used in support of his claim.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VA Central Iowa Healthcare System and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Obtain addendum medical opinions from the May 2014 VA psychiatric and male reproductive systems examiners (or, if unavailable, from medical professionals with appropriate expertise) to determine the etiology of any diagnosed psychiatric and erectile dysfunction disorders.  The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the opinions.  

The examiners are requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed psychiatric and erectile dysfunction disorders were caused or aggravated (permanently worsened beyond normal progression) by the service-connected disabilities (as listed in a June 2014 rating decision) [If any diagnosed psychiatric and/or erectile dysfunction disorder is found to have been aggravated by a service-connected disability, the examiners should quantify the approximate degree of aggravation.]   

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Ensure that the opinion reports comply with this remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




